           Case 2:19-cv-02014-RDP Document 4 Filed 01/16/20 Page 1 of 3                FILED
                                                                              2020 Jan-16 AM 09:57
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

MELISSA FENDLEY,                            )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )     CIVIL ACTION NO.:
                                            )     2:19-cv-02014-RDP
CASA FIESTA FULTONDALE, INC.;               )
                                            )     UNOPPOSED
      Defendant.                            )


                DEFENDANT’S MOTION FOR AN EXTENSION
                TO RESPOND TO PLAINTIFF’S COMPLAINT


      COMES NOW Defendant Casa Fiesta Fultondale, Inc. (“Defendant”), by

and through undersigned counsel, and moves this Honorable Court to extend the

deadline for Defendant to respond to Plaintiff’s Complaint for a period of twenty-

one (21) days to February 11, 2020. In support of this Motion, Defendant state as

follows:

      1.      Counsel for Defendant was very recently retained by Defendant to

provide its defense in this matter.

      2.      In light of Defendant’s upcoming deadline to file a response to the

Complaint on or before January 21, 2020, Defendant provides to the Court that more

time is needed for the Defendant to adequately respond to the Complaint.
           Case 2:19-cv-02014-RDP Document 4 Filed 01/16/20 Page 2 of 3




      3.      Additionally, the parties have already begun settlement discussions.

Defendant is optimistic that this matter may be resolved prior to further litigation.

      4.      Defendant therefore requests that its deadline to respond to Plaintiff’s

Complaint be extended by twenty-one (21) days to February 11, 2020. The

requested extension will not prejudice the parties or the Court.

      5.      Defendant has conferred with counsel for the Plaintiff, and Plaintiff’s

counsel conveyed that Plaintiff does not oppose this Motion.

      WHEREFORE, PREMISES CONSIDERED, the parties respectfully request

that the Court extend the deadline for Defendant to respond to Plaintiff’s Complaint

as set forth above.

                                        Respectfully submitted,

                                        /s/ Michael C. Guarino
                                        Michael C. Guarino
                                        Attorney for Defendant

OF COUNSEL:

Carr Allison
100 Vestavia Parkway
Birmingham, Alabama 35216
Phone: 205-822-2006
mguarino@carrallison.com
        Case 2:19-cv-02014-RDP Document 4 Filed 01/16/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of January, 2020, the foregoing document
was filed electronically and thereby served on the following counsel of record:

Edward I. Zwilling, Esq.
Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama, 35242
Telephone: (205) 822-2701
edwardzwilling@zwillinglaw.com




                                       /s/ Michael C. Guarino
                                       OF COUNSEL
